Citation Nr: 1302082	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-17 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for traumatic brain injury (TBI), previously claimed as post-concussive syndrome manifested by anxiety reaction, currently rated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for basal cell carcinoma, to include residuals including a scar under the left eye, prior to April 1, 2009.

4.  Entitlement to an increased disability rating for basal cell carcinoma, to include a scar under the left eye, rated as 10 percent disabling from April 1, 2009.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 through March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a rating decision mailed to the Veteran in March 2009, the RO denied a higher disability rating for TBI (characterized initially as post concussive syndrome manifested by anxiety reaction).  From that decision, the Veteran filed a timely Notice of Disagreement (NOD) that was received by VA later that month.  After a Statement of the Case (SOC) was issued in March 2010, the Veteran perfected his appeal in April 2010, via VA Form 9 substantive appeal.

In a separate March 2010 rating decision, the RO granted service connection for PTSD with a 50 percent initial disability rating, and a higher 10 percent disability rating for a scar under the Veteran's left eye.  In a timely September 2010 NOD, the Veteran contested the initial disability rating assigned for PTSD and the disability rating assigned for the left eye scar.  In the NOD, the Veteran also raised the new allegation that he was entitled to a TDIU.  After an SOC addressing each of those issues was mailed to the Veteran in April 2012, the Veteran perfected his appeal as to those issues in a May 2012 VA Form 9 Substantive Appeal.

The Veteran testified during a September 2012 Board hearing that was held before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the record.

In a March 2009 claims submission, the Veteran asserted entitlement to service connection for basal cell carcinoma.  A June 1968 rating decision appears to contemplate service connection for basal cell carcinoma (the service treatment records show that the Veteran underwent surgery to remove basal cell carcinoma from under his left eye); however, described the service-connected disability as being "healed asymptomatic scar under the left eye, secondary to lesion removal."  Indeed, the disability rating assigned for the Veteran's basal cell carcinoma was based solely upon evaluation of the residual scar that resulted from his in-service surgery.  Since service connection for basal cell carcinoma already has been effectuated, the Board agrees with the RO's decision to construe the Veteran's March 2009 claims statement as seeking a higher disability rating for his service-connected basal cell carcinoma.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the issues on appeal.

As discussed above, service connection for basal cell carcinoma was initially granted to the Veteran by a June 1968 rating decision.  VA treatment records dated through January 2012 show that the Veteran has experienced periodic recurrence of basal cell carcinomas in different parts of his body, other than his face.  The record reflects that the Veteran's basal cell carcinoma has always been rated exclusively on the basis of the residual scar under his left eye, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800.  However, the Veteran contends that the basal cell carcinomas that manifested on other parts of his body should be considered part and parcel of the original service-connected disability.

During the development of the pending claim, the Veteran was afforded a VA skin examination in January 2010.  This examination was performed without the benefit of review of the Veteran's claims file, and moreover, was limited in scope to the Veteran's left eye scar and did not include an examination of the rest of the Veteran's skin.  Due to the limited scope of the examination, the examiner did not consider or discuss any other skin manifestations or residuals of basal cell carcinoma in areas other than the left eye, nor did the examiner discuss their relationship to his original service-connected disability.  Under the circumstances, the Veteran should be arranged to undergo a new VA examination of his skin to determine all manifestations and the current severity of his basal cell carcinoma.  38 C.F.R. § 3.159(c)(4).

As acknowledged by the Veteran and his representative during the September 2012 Board hearing, much of the Veteran's psychiatric and cognitive symptoms that have been shown in the record and associated with PTSD and TBI appear to be overlapping.  The United States Court of Appeals for Veterans Claims has held that separate ratings may not be assigned for the single manifestation of several separately diagnosed disorders, even though the cause of the different disorders may be distinct.  Chotta v. Peake, 22 Vet. App. 80 (2008); Amberman v. Shinseki, 570 F.3d 1377, 1380-81 (Fed. Cir. 2009).

Regarding the Veteran's TBI, a June 2009 VA treatment record reflects a diagnosis of mood disorder secondary to TBI, with associated symptoms which include irritability, anger, decreased concentration, forgetfulness, intermittent periods of confusion, attention deficit, poor organizational skills, tendency to jump from one task to another without completing the previous task, trouble performing tasks that require complete mental attention, and being distracted easily.

VA examinations for the Veteran's TBI, performed in November 2008 also reflected cognitive and psychiatric symptoms which included problems with anger, irritability, and lack of patience.  During a November 2009 VA examination, the Veteran reported symptoms of decreasing memory loss marked by difficulty following instructions at work and forgetting appointments; irritability; anger management problems; and inability to concentrate amidst background noises such as slamming doors, car horns, loud conversation, and babies crying.

A January 2010 VA examination diagnosed PTSD that was manifested by chronic symptoms such as efforts to avoid thoughts, feelings, or conversations associated with in-service trauma; avoidance of activities, places, or people that aroused recollections of trauma; inability to recall important aspects of his trauma; markedly diminished interest or participation in activities; detachment and estrangement from others; restricted range of affect; irritability and outbursts of anger; difficulty concentrating; hypervigilence; and exaggerated startle responses.  The examiner does not, however, comment upon the symptomatology previously associated with the Veteran's TBI, nor does she attempt to delineate which symptoms are attributable to PTSD and which are attributable to TBI.  In view of the foregoing, the Veteran should be afforded a new VA examination to determine the current severity of his TBI and PTSD, and to determine which symptoms are attributable to his TBI, and which are attributable to his PTSD.  38 C.F.R. § 3.159(c)(4).

Prior to the examination, and in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for these disabilities since January 2012.  VA must then also make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Regarding the Veteran's claim for a TDIU, under VA laws and regulations, TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Here, service connection is in effect for the Veteran for PTSD, rated as 50 percent disabling; TBI, rated as 10 percent disabling; basal cell carcinoma, to include residuals including a scar under the left eye, rated as 10 percent disabling; and a noncompensable right knee arthralgia.  Hence, the Veteran has a combined disability rating of 60 percent and is currently not eligible for TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.25, Table I.  The Board notes, however, that depending upon the outcomes of the other issues pending on appeal, the Veteran may qualify for consideration of a TDIU on a schedular basis.

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In this case, the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the remaining issues on appeal.  Hence, the issue of the Veteran's entitlement to a TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to an initial disability rating in excess of 50 percent for PTSD; increased disability rating for TBI, currently rated as 10 percent disabling; compensable disability rating for basal cell carcinoma, to include residuals including a scar under the left eye, prior to April 1, 2009; an increased disability rating for basal cell carcinoma, to include a scar under the left eye, rated as 10 percent disabling from April 1, 2009; and entitlement to a TDIU.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange VA examinations of his basal cell carcinoma, TBI, and PTSD.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his service-connected disabilities since January 2012.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, to determine all manifestations and residuals of the Veteran's service-connected basal cell carcinoma, and the severity of any such manifestations and residuals.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations and residuals of the Veteran's service-connected basal cell carcinoma of the left eye and discuss the impact of such symptoms on the Veteran's activities and occupational functioning.

The examiner should also discuss any manifestations and residuals of basal cell carcinomas in areas other than the left eye.  If found, the examiner should discuss the degree, if any, that such basal cell carcinomas should be considered part and parcel of the original service-connected basal cell carcinoma.  If the examiner determines that they should be considered separate and distinct disabilities, the examiner should then offer an opinion as to whether there is a 50 percent likelihood or greater htta such disabilities are related to service.

The examiner should provide an opinion as to whether the Veteran's service-connected basal cell carcinoma, alone or in conjunction with his other service-connected disabilities, renders him unable to obtain or retain gainful employment.

Any and all opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  The Veteran should also be afforded a VA examination, to determine all manifestations and residuals associated with his service-connected TBI and PTSD, and the severity of any such manifestations and residuals.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed, to include an interview, cognitive testing, neurologic testing, and a comprehensive mental status examination.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected TBI and PTSD and discuss the impact of such symptoms on the Veteran's activities and social and occupational functioning.  With respect to PTSD, a Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for the assigned score.

To the extent possible, the examiner should delineate specifically which symptoms are associated with TBI and which symptoms are associated with PTSD.  The examiner should also provide an opinion as to whether the Veteran's service-connected TBI and/or PTSD, either alone or in conjunction with the Veteran's other service-connected disabilities, render him unable to obtain or retain gainful employment.

Any and all opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  After completion of the above development, the issues of the Veteran's entitlement to an initial disability rating in excess of 50 percent for PTSD; increased disability rating for TBI, currently rated as 10 percent disabling; compensable disability rating for basal cell carcinoma, to include residuals including a scar under the left eye, prior to April 1, 2009; an increased disability rating for basal cell carcinoma, to include a scar under the left eye, rated as 10 percent disabling from April 1, 2009; and a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



